DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/725,032 filed 12/23/2019 by Mark Aubrey Searles.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by OGAWA (US 2015/0114734 A1).
With respect to claims 1-2 and 18-20.  OGAWA teaches a mounting structure for the battery 13 (paragraph 0040) on an electrical bicycle (paragraph 0038).  The bicycle includes a frame 2 (paragraph 0038).  The battery 13 is mounted to the pedestal 16 which is disposed between the top tube 7 and down tube 8 (paragraph 0041).  The mounting pedestal 16 is provided on the down tube 8 of the body frame (paragraph 0041) and the downtube 8 is taken to be the claimed spine portion.  The mounting pedestal 16 
The movement of the lever moves the battery connector 43 in a direction that separates from the mounting part connector 19, moves the engaging portion 44 of the battery 13 in directions that separate from the engaged portions 20 of the mounting pedestal 16, and moves the protruding portion 47 of the battery 13 in a direction that separates from the second opening of the cover, thereby easily removing the battery from the mounting pedestal 16 (paragraph 0057). 
The mounting pedestal 16 is taken to be the claimed spine portion, and includes at least the connector 43 that connects to the mounting part connector 19 (paragraph 0051).   The connector 19 is taken to be the claimed connector portion at one end of the spine portion.  The battery 13 and the motor are electrically connected via connectors 
With respect to claims 4-5.  OGAWA teaches as seen in Figure 7 the lever may be pivoted in direction C to press the battery in the removal direction A (paragraph 0056).  The lever may be pivoted in the other direction D (paragraph 0058).  When the battery is mounted, the lever is pivoted in the direction D so that the battery may be easily mounted on the mounting pedestal (paragraph 0060).  As seen in Figure 7 then, these correspond to the claimed first through third positions.  
With respect to claim 6.  OGAWA teaches the lever arm includes a locking barrel and a spring 34 that biases the auxiliary removal layer 24 (paragraph 0047).  
With respect to claim 7.  OGAWA teaches at least a gap formed between an end surface of the element 34 (Figure 5).  
With respect to claims 9-10.  OGAWA teaches the lever 24 includes the lever body 31 and cam member 32 (paragraph 0045).  The cam member has a plurality of locking portions, and these portions fit into a locking barrel 27 (paragraph 0045).  
With respect to claims 15-16.  OGAWA teaches a coiled shape spring 34 as a biasing member (paragraph 0047) and is taken to be part of the battery moving portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA (US 2015/0114734 A1) in view of PITTMAN (US 2,588,870 A).
Claim 3 is dependent upon claim1 which is rejected above under 35 U.S.C. 102 in view of OGAWA.  OGAWA teaches as seen in Figure 4 the locking device 23 that includes the lever 24 (paragraph 003).  OGAWA does not explicitly teach the lever mechanism is configured to provide the retained state using an over centre mechanism.
PITTMAN teaches a battery case intended to support the battery for clamping or sliding movement in rails (column 1 lines 54-60).  There is included a latch to lock a lever to the frame cross bar, the latch locking in an over center position (column 3 lines 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the lever mechanism of OGAWA be in an over center mechanism, as PITTMAN teaches that such a position for position and moving the battery, and therefore this is a combination of known prior art elements in order to achieve predictable results.  
Claim 8 is dependent upon claim 5 which is rejected above under 35 U.S.C. 102 in view of OGAWA.  The rejection above in view of OGAWA and PITTMAN as applied to claim 3 is repeated here.  OGAWA teaches the lever 24 that moves between on direction C and a second direction D (paragraph 0046-0047).  OGAWA does not explicitly teach wherein when the lever arm is in a third position a part of the lever mechanism abuts against a stop surface.  
The teachings of PITTMAN from above are repeated here.  As seen in Figure 1, the lever arm 22 in PITTMAN rests against a stop surface.  
At the time the invention as filed one having ordinary skill in the art would have been motivated to form the lever of OGAWA as taught by PITTMAN, such that it rests against a stop surface, as this is a combination of known prior art elements in order to achieve predictable results.  
With respect to claim 11.  The rejection of claim 3 in view of OGAWA and PITTMAN from above is repeated here.  OGAWA does not explicitly teach the lever mechanism that includes a first through third pivots.  PITTMAN as noted above teaches the latch and lever for the battery at the over center position (Figure 3 and Column 3 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the plurality of pivots for the lever arm as taught by PITTMAN for the lever of OGAWA, as this is a combination of known prior art elements in order to achieve predictable results, as both OGAWA and PITTMAN teaches known methods of attaching batteries.  
With respect to claim 12.  OGAWA further teaches a concave portion 46 formed at the bottom of the battery case 42, which is mated with the locking device to fix the battery to the mounting pedestal (paragraph 0053).  Further OGAWA teaches a plurality of engaging portions 44 provided on the battery case 42 (paragraph 0052).  Further as seen in PITTMAN, the latch assembly includes at least looping portions (see Figure 3).  
With respect to claims 13-14.  OGAWA teaches as seen in Figure 6 the lever and attaching mechanism.  PITTMAN then teaches the over center lever mounting system (Figure 3).  As seen in Figure 1 of PITTMAN, these are taken to include at least guide grooves for the pivots.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA (US 2015/0114734 A1) in view of SEARLES (US 2016/0056432 A1).
Claim 17 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of OGAWA.  OGAWA teaches at least a fixing concave portion 46 formed on the battery case, that fixes the battery to the mounting pedestal 16 (paragraph 0053).  
OGAWA does not explicitly teach a battery engaging hook with a curved surface.  
SEARLES teaches a battery assembly 51 for fitting a battery pack 52 to a frame of a cycle 2 (abstract).  There includes then a connector portion 55 slide able in a linear direction so that the battery pack can be placed in a holder (abstract).  There is included a protruding portion 122 of the battery holder 54 in a slot 132 of the battery pack 52 (paragraph 0113).  The protruding portion then engages with the slot 132 in the battery pack t9o align the battery pack to the desired orientation (paragraph 0113).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to substitute the engagement portion of OGAWA with the protruding portion of SEARLES, as SEARLES teaches the benefits of such an engagement features being that it provides tactile feedback that the battery is placed in position (SEARLES paragraph 0113).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722